NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LISA COSTANTINI,                           )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-3765
                                           )
LYNDLEY W. RADIX and ARLENE                )
RADIX,                                     )
                                           )
              Appellees.                   )
                                           )

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Gregory P. Holder, Judge.

Bryant H. Dunivan Jr. of Owen &
Dunivan, PLLC, Tampa, for Appellant.

Kalei McElroy Blair of Wetherington
Hamilton, P.A., Tampa, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.